 

 

 

UNITED sTATES DIsTRlCT CoU T
soUTHERN DISTRICT oF cALIFo _ IA

 

FE‘LEI~

JAN rs 2019

UNITED STATES OF Al\/[ERICA, ¢L.=_RK n s. nimmer couRT

Plaintiff,
Vs.

VICENTE ZADOC LOPEZ PALOMARES (01)

Defendant.

 

 

Case No. lSCR SSB¥HEFBD\STRWL\FDRN\A

F”UTY

JUDGl\/[ENT OF DISMISSAL

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

Remand U.S. Court of Appeals, Previously Imposed Sentence is Hereby Set Aside and

Vacated, and
an indictment has been filed in another case against the defendant and

the Court has

granted the motion of the Government for dismissal of this case, Without prejudice; or

the Court has dismissed the case for unnecessary delay; or

X the Court has granted the motion of the Government for dismissal, Without prejudice; or

a jury has been Waived, and the Court has found the defendant not gui
the jury has returned its verdict, finding the defendant not guilty;

X of the offense(s) as charged in the Indictment:

the Court has granted the motion of the defendant for a judgment of acquittal; or

lty; or

21' 4l l‘ ‘ - esi nof h ami ` t Disri

Aiding and Abetting (1)

IT IS THEREFORE ADJUDGED that the defendant is hereby discharged

Dated: l/ 14/20 l 9

 

MH/on. Anthony]. Battagh€/

United States District Judge

 

 

 

 

